Evans, P. J.
1. A plaintiff, alleging herself to be the surviving partner-of a partnership, brought a suit in trover to recover property as belonging to'the firm. Subsequently the same plaintiff filed a suit in equity against the same defendant to recover other property of the partnership, praying for an accounting, a receiver, and a merger of the trover suit in the equitable action. Held, that it was not error to consolidate the former suit with the equitable action.
2. A verdict rendered in the equity suit in favor of the plaintiff for “$750 with interest” is not void. There being no specific allegations in the pleadings for the recovery of any particular stun with interest from a particular time, which would serve to impress the verdict as having relation to fixing interest on the amount recovered from a particular date, the verdict will be construed as a recovery of interest from the date of the verdict.
3. A defendant can not complain that the plaintiff’s verdict is for a les-, amount than that authorized by the evidence.
4. The verdict is supported by the evidence.
5. Assignments of •error upon the rulings on demurrer and the allowance of an amendment were not discussed in the brief, .and will be treated as abandoned.

Judgment affirmed.


All the Justices concur.